--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


CHINA BOTANIC PHARMACEUTICAL INC.
INDEPENDENT DIRECTOR AGREEMENT
 
This Independent Director Agreement (the "Agreement") is made and entered into
as of January 18, 2013, by and between China Botanic Pharmaceutical Inc., a
Nevada company (the "Company"), and Jack Zhao, an individual (the "Director").
 
WHEREAS, the Company desires to engage the Director, and the Director desires to
serve, as a non-employee director of the Company, subject to the terms and
conditions contained in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the receipt of which is hereby acknowledged, the Company and the
Director, intending to be legally bound, hereby agree as follows:
 
1.      SERVICES
 
1.1  Board of Directors. Director has been appointed as an independent director
of the Company's Board of Directors (the "Board"), effective immediately, and
will serve on the Board until the earlier of the date on which Director ceases
to be a member of the Board for any reason or the date of termination of this
Agreement in accordance with Section 5.2 hereof (such earlier date being the
"Expiration Date").
 
1.2  Independent Director Services. Director's services to the Company hereunder
shall include services on the Board as an independent director to manage the
business of the Company in accordance with applicable law and stock exchange
rules as well as the Articles of Incorporation and Bylaws, and such other
services mutually agreed to by Director and the Company (the "Director
Services"). In addition, the Director shall use his best efforts to cause the
Company's independent directors to hold executive sessions on a regular basis,
without the presence of non-independent directors and management, and at least
on an annual basis.  In addition, in fulfilling and carrying out his duties as
an independent director of the Board and the Audit Committee, the Director
agrees to visit the Company and its facilities in China, and to meet with its
officers and senior management at least every six month.
 
1.3  Audit Committee Chair. Director will also chair the Audit Committee of the
Board, and provide independent, effective leadership to the Audit Committee and
assist the Committee in fulfilling its duties set out in the Audit Committee
Charter. As chair of the Audit Committee, the Director shall use his best
efforts to cause the Audit Committee, among other things, to (i) annually review
and reassess the adequacy of the Audit Committee Charter, (ii) meet on a regular
basis as need to fulfill its responsibilities and, at a minimum, at least on a
quarterly basis, (iii) meet separately, periodically, with management and the
independent auditors, and (iv) report regularly to the full Board.
 
1.4  Other Committees. Upon approval from the Board, the Director will also
serve on the Compensation Committee and the Nominations Committee.
 
2.      COMPENSATION
 
2.1  Expense Reimbursement. The Company shall reimburse Director for all
reasonable travel and other out-of-pocket expenses incurred in connection with
the Director Services rendered by Director, including expenses related to his
visits to the Company and its facilities in China as specifically set forth in
Section 1.2 of this Agreement.
 
2.2  Fees to Director. The Company agrees to pay Director RMB 5000 yuan per
month for Board meeting attendance, net of any withholdings. The Director is
solely responsible for taxes arising out of any compensation paid by the Company
to the Director under this Agreement, and the Director understands that he will
be issued a U.S. Treasury Form 1099 for any compensation paid to him by the
Company, and understands and agrees that the Company shall comply with any tax
or withholding obligations as required by applicable law from time to time in
connection with this Agreement. The Company may offset any and all monies
payable to Director to the extent of any monies owing to the Company from the
Director.
 



 
1

--------------------------------------------------------------------------------

 

 
2.3  Share Option. The Company agrees to grant Director an option to purchase
shares of Common Stock of the Company under the 2003 Omnibus Plan (the 'Plan) at
the fair market value of $ 0.49 per share, which is equal to the closing price
of the Company's common stock on January 18, 2013, with the total amount of
shares granted equal to 50,000 shares of option for 3 years services as a
director with the Company. The option shall vest on a quarterly basis (4,166
shares of option to vest on the first 11 quarter anniversaries of the grant and
4,174 shares of option to vest on the 12th quarter anniversary of the grant with
the initial 4,166 shares of option vesting to commence on April 16, 2013), and
all vesting conditional upon continued service as a Director of the Company as
of each such anniversary. Further, the option allows for cashless exercise.
 
2.4  Director and Officer Liability Insurance. The Company will purchase a
customary director and office liability insurance policy before Director joins
the Board and such policy shall cover Director to the same extent as other
directors and officers covered under the policy.
 
3.      DUTIES OF DIRECTOR
 
3.1  Fiduciary Duties. In fulfilling his managerial responsibilities, Director
shall be charged with a fiduciary duty to the Company and all of its
stockholders. Director shall be attentive and inform himself of all material
facts regarding a decision before taking action. In addition, Director's actions
shall be motivated solely by the best interests of the Company and its
stockholders.
 
3.2  Requirements. The Director is and until the Expiration Date shall continue
to meet the requirements of an "independent director" as defined and prescribed
under Section 803(A)(2) of the AMEX NYSE and Rule 10A-3 of the Securities
Exchange Act of 1934, as amended, and "audit committee financial expert" under
Item 407(d) of Regulation S-K, promulgated by the Securities and Exchange
Commission. In addition, during the term of the Director's services to the
Company hereunder, the Director shall observe all applicable law and regulations
relating to an independent director of a public company as promulgated from time
to time, and shall not:
 
(1) be an employee of the Company or any of its parent or subsidiary;
 
(2) accept, directly or indirectly, any consulting, advisory, or other
compensatory fee from the Company other than as a director and/or a member of
board committees of the Company;
 
(3) be an affiliated person of the Company or any of its parent or subsidiary
with "affiliate" as defined in 17 CFR 240.10A-3(e)(1), other than as a director
and/or a member of board committees of the Company;
 
(4) possess an interest in any transaction with the Company or any of its parent
or subsidiary. for which disclosure would be required pursuant to 17 CFR
229.404(a), other than as a director and/or a member of board committees of the
Company;
 
(5) be engaged in a business relationship with the Company or any of its parent
or subsidiary, for which disclosure would be required pursuant to 17 CFR
229.404(b), except that the required beneficial interest therein shall be
modified to be 5% hereby.
 
 



 
2

--------------------------------------------------------------------------------

 
 
3.3 Confidentiality. Director shall maintain in strict confidence all
information he has obtained or shall obtain from the Company, which the Company
has designated as "confidential" or which is by its nature confidential,
relating to the Company's business, operations, properties, assets, services,
condition (financial or otherwise), liabilities, employee relations, customers
(including customer usage statistics), suppliers, prospects, technology, or
trade secrets, except to the extent such information (i) is in the public domain
through no act or omission of the Company, (ii) is required to be disclosed by
law or a valid order by a court or other governmental body, or (iii) is
independently learned by Director outside of this relationship (the
"Confidential Information").
 
3.4  Nondisclosure and Nonuse Obligations. Director will use the Confidential
Information solely to perform the Director Services for the benefit of the
Company. Director will treat all Confidential Information of the Company with
the same degree of care as Director treats his own Confidential Information, and
Director will use its best efforts to protect the Confidential Information.
Director will not use the Confidential Information for his own benefit or the
benefit of any other person or entity, except as may be specifically permitted
in this Agreement. Director will immediately give notice to the Company of any
unauthorized use or disclosure by or through him, or of which he becomes aware,
of the Confidential Information. Director agrees to assist the Company in
remedying any such unauthorized use or disclosure of the Confidential
Information.
 
3.5  Return of The Company Property. All materials furnished to Director by the
Company, whether delivered to Director by the Company or made by Director in the
performance of Director Services under this Agreement (the "Company Property"),
are the sole and exclusive property of the Company. Director agrees to promptly
deliver the original and any copies of the Company Property to the Company at
any time upon the Company's request. Upon termination of this Agreement by
either party for any reason, Director agrees to promptly deliver to the Company
or destroy, at the Company's option, the original and any copies of the Company
Property. Director agrees to certify in writing that Director has so returned or
destroyed all such Company Property.
 
3.6  Reporting Obligation. While this Agreement is in effect, the Director shall
immediately report to the Company in the event: (1) the Director knows or has
reason to know or should have known that any of the covenants specified in
Section 3.2 hereof is not satisfied or is not going to be satisfied; and (2) the
Director simultaneously serves on an audit committee of any other public
company.
 
4.      LIMITATION OF LIABILITY AND INDEMNIFICATION.
 
4.1  Limitation of Liability. To the extent permitted by law, in no event shall
the Director be individually liable to the Company or its stockholder for any
damages for breach of fiduciary duty as an independent director of the Company,
unless the Director's act or failure to act involves intentional misconduct,
fraud, criminal acts or a knowing violation of law.
 
       4.2  Indemnification. Company and each of its subsidiaries shall, to the
maximum extent provided under applicable law, indemnify and hold Director
harmless from and against any expenses, including reasonable attorney's fees,
judgments, fines, settlements and other legally permissible amounts ("Losses"),
incurred in connection with any proceeding arising out of, or related to,
Director's services to Company. Company shall, or shall cause a subsidiary
thereof to, advance to Director any expenses, including attorney's fees and
costs of settlement, incurred in defending any such proceeding to the maximum
extent permitted by applicable law. Such costs and expenses incurred by Director
in defense of any such proceeding shall be paid by Company or applicable
subsidiary in advance of the final disposition of such proceeding promptly upon
receipt by Company of (a) written request for payment; (b) appropriate
documentation evidencing the incurrence, amount and nature of the costs and
expenses for which payment is being sought; and (c) an undertaking adequate
under applicable law made by or on behalf of Director to repay the amounts so
advanced if it shall ultimately be determined pursuant to any non-appealable
judgment or settlement that Director is not entitled to be indemnified by
Company or any subsidiary thereof. Company will provide and/or reimburse
Director with coverage under all director's and officer's liability,
professional and D&O insurance policies which is has in effect during the Term,
with no deductible to Director.
 



 
3

--------------------------------------------------------------------------------

 



 
5. TERM AND TERMINATION
 
5.1 Term. This Agreement is effective as of the date first written above and
will continue until the Expiration Date.
 
5.2 Termination. Either party may terminate this Agreement at any time upon
thirty (30) days prior written notice to the other party, or such shorter period
as the parties may agree upon.
 
5.3 Survival. The rights and obligations contained in Section 3 will survive any
termination or expiration of this Agreement.
 
6. MISCELLANEOUS
 
6.1  Assignment. Except as expressly permitted by this Agreement, neither party
shall assign, delegate, or otherwise transfer any of its rights or obligations
under this Agreement without the prior written consent of the other party.
Subject to the foregoing, this Agreement will be binding upon and inure to the
benefit of the parties hereto and their respective heirs, legal representatives,
successors and assigns.
 
6.2  No Waiver. The failure of any party to insist upon the strict observance
and performance of the terms of this Agreement shall not be deemed a waiver of
other obligations hereunder, nor shall it be considered a future or continuing
waiver of the same terms.
 
6.3  Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(i) by personal delivery when delivered personally; (ii) by overnight courier
upon written verification of receipt; (iii) by facsimile transmission upon
acknowledgment of receipt of electronic transmission; or (iv) by certified or
registered mail, return receipt requested, upon verification of receipt. Notice
shall be sent to the addresses set forth on the signature page of this Agreement
or such other address as either party may specify in writing.
 
6.4  Governing Law. This Agreement shall be governed in all respects by the laws
of the State of Nevada.
 
6.5  Severability. Should any provisions of this Agreement be held by a court of
law to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby.
 
6.6  Entire Agreement. This Agreement constituted the entire agreement between
the parties relating to this subject matter and supersedes all prior or
contemporaneous oral or written agreements concerning such subject matter. The
terms of this Agreement will govern all Director Services undertaken by Director
for the Company.
 
6.7  Amendments. This Agreement may only be amended, modified or changed by an
agreement signed by the Company and Director. The terms contained herein may not
be altered, supplemented or interpreted by any course of dealing or practices.
 
6.8  Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 
4

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first written above.




China Botanic Pharmaceutical Inc.


/s/ Li Shaoming                                           
Li Shaoming
Chief Executive Officer




Independent Director




/s/ Jack Zhao                                           
Jack Zhao


January 18, 2013                                                      





 
 
 
5

 